Citation Nr: 0946488	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-01 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for instability of the left knee.

3.  Entitlement to service connection for a left elbow 
disability.  

4.  Entitlement to service connection for sinusitis, claimed 
as due to environmental hazard/undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2004 to November 
2005.  He also had National Guard service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Offices (RO) which granted service connection for 
left knee arthritis, rated at 10 percent, effective November 
28, 2005, and denied service connection for a left elbow 
disability and sinusitis claimed as due to environmental 
hazard/undiagnosed illness.

By way of history, the Board notes that in a November 2007 
rating decision, the RO assigned a separate 10 percent rating 
for left knee instability, effective October 1, 2007, which 
is now a component of the appeal before the Board.

The Veteran submitted additional evidence to the Board in May 
2009 and waived a review of such evidence by the RO.  
Therefore, the Board has the jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c). 

In a June 2008 statement the Veteran raised a claim of 
service connection for a left wrist disability, as secondary 
to his left elbow problems.  This matter has not yet been 
adjudicated and is referred back for appropriate action.

The issue of entitlement to service connection for sinusitis, 
claimed as due to environmental hazard/undiagnosed illness 
being remanded is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by 
instability and a meniscal tear, with pain, effusion, 
crepitus, locking and range of motion from 0 to 90 degrees, 
with no additional objective loss of motion on repetitive 
use.

2.  Competent medical evidence of a left elbow disability is 
not of record.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 10 percent for left knee arthritis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.10, 4.71a, Diagnostic Code (DC) 5260 (2009).

2.  The criteria for entitlement to an initial rating 20 
percent for instability associated with the Veteran's left 
knee arthritis have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.10, 4.71a, DCs 5257, 5258 (2009).

3.  A left elbow disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

In this case, the Veteran received notice of the evidence 
needed to substantiate a service connection claim in December 
2005.  The Veteran's left knee claims arise from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA with 
respect to the left knee claims.

Regarding the service connection claim, the December 2005 
notice letter referenced above did not explain how VA 
establishes disability ratings and effective dates.  While 
subsequent correspondence addressed this, such correspondence 
was not issued in connection with the left elbow claim.  
Thus, the notice here is deficient as to this issue.  
However, because the instant decision denies a claim of 
entitlement to service connection for a left elbow 
disability, no rating or effective date will be assigned.  
Hence, the absence of Dingess notice was not prejudicial to 
the Veteran.

Based on the foregoing, no further development is required 
with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records, private treatment records and afforded the 
Veteran two VA examinations.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file.  Therefore, VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

II.  Left knee Disability 

Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Moreover, in evaluating musculoskeletal disabilities, the 
Board must also consider additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

Analysis 

A February 2006 rating decision granted service connection 
for left knee arthritis, and assigned a 10 percent 
evaluation, effective November 28, 2005.  A November 2007 
rating decision granted a separate 10 percent evaluation for 
instability associated with the Veteran's left knee 
arthritis, effective October 31, 2007.  

The Veteran's left knee arthritis is evaluated based on 
limitation of motion.  Under Diagnostic Code (DC) 5260, 
concerning limitation of leg flexion, a 10 percent evaluation 
is warranted where the evidence demonstrates flexion limited 
to 45 degrees.  A 20 percent evaluation is warranted where 
the evidence shows flexion limited to 30 degrees and a 30 
percent evaluation is warranted where flexion is limited to 
15 degrees.  

DC 5261 pertains to limitation of leg extension.  Under that 
Code section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.  

The Veteran's instability is evaluated pursuant to DC 5257, 
under which a 10 percent rating is assigned with evidence of 
slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating is assigned with evidence of 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating is assigned with evidence of severe 
recurrent subluxation or lateral instability.  Additionally, 
when evaluating musculoskeletal disabilities, the Board must 
consider additional functional limitation due to factors such 
as pain, weakness, fatigability and incoordination.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

The words "slight," "moderate" and "severe" as used in 
the various codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.  Normal 
range of motion of the knee is to zero degrees extension and 
to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

In evaluating the severity of the Veteran's left knee 
disability, the Board notes that, at a January 2006 VA 
examination, the Veteran complained of worsening knee pain 
that occurred daily.  He stated that his pain was so severe 
that it was at times difficult to stand.  He could not 
exercise or run.  Objectively, the examiner noted crepitus on 
flexion and extension.  At that time, range of motion was 
zero to 100 degrees.  The Veteran's range of motion was not 
painful and there was no change of motion with repetitive 
movement.  Joint function was noted to be moderately impaired 
by pain during flare-ups.  The examiner diagnosed moderately 
severe degenerative joint disease of the left knee.  

Private medical records dated in September 2006 revealed a 
large tear in the lateral meniscus predominately in the body 
and posterior horn and a small meniscus tear at the body 
posterior horn.  Small joint effusion was noted.  The 
examiner stated that there is extensive osteoarthritis in the 
medial compartment.  The Veteran's physician, DR. R.C.T., 
stated that the Veteran has a chronic anterior cruciate 
ligament and significant amounts of arthritis.  DR. R.C.T. 
stated that the Veteran might need a total knee replacement.  

The Veteran received another VA examination in October 2007.  
The examiner reviewed the claims file and diagnosed left knee 
arthritis.  The Veteran appeared for the examination wearing 
a brace, and reported that he always wears a brace when 
walking.  His gait was antalgic and he had flexion to 90 
degrees, with extension to zero degrees.  There was no 
additional limitation of motion with repetitive movement.  In 
addition, the examiner noted pain, instability, crepitus, 
joint effusion, stiffness and weakness.  The examiner noted 
that the Veteran's instability was mild.  Locking was noted 
and the examiner found meniscus abnormality.  

March 2008 treatment records reveal complaints of knee pain, 
evidence of crepitus and the use of a brace.

The Board has considered the manifestations of the Veteran's 
left knee arthritis and those based on his instability and 
meniscus tear.  As discussed above, the Veteran is currently 
receiving two separate ratings for his arthritis and his 
instability.

With regard to the Veteran's rating for arthritis, the 
evidence of record demonstrates that the Veteran is not 
entitled to a higher rating.  Again, based on the objective 
findings noted above, the Veteran does not meet or even 
approach the criteria for the next-higher 20 percent 
evaluation under either DC 5260 or 5261.  In so concluding, 
the Board has considered the Veteran's complaints of pain.  
However, without a showing of additional functional 
limitation resulting from such pain, a higher evaluation is 
not warranted on DeLuca principles.  Here the objective 
findings upon VA examination clearly note that there was no 
additional limitation of motion on repetitive movement.  

With respect to the possibility of a separate rating for 
limitation of flexion and extension, the Board acknowledges 
VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was held that a 
claimant who has both limitation of flexion and limitation of 
extension of the same leg must be rated separately under DCs 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  However, in the 
present case, the medical findings do not establish loss of 
both left knee flexion and extension to a compensable degree. 

The Board will next address the Veteran's contentions of a 
higher rating under DC 5257 for instability.  The evidence of 
record shows that at the October 2007 VA examination, the 
examiner noted that the Veteran's instability was mild.  
There is no other evidence of record that shows that the 
Veteran's instability is more than mild in severity.  
Therefore, the next higher rating of 20 percent is not 
applicable, as the Veteran's left knee instability does not 
more nearly approximate a moderate disability.  

The Board notes that the Veteran and his representative 
contend that his meniscus tear has not been taken into 
account and should be afforded a separate rating.  However, 
the Veteran's instability has already been accounted for 
under DC 5257.  There is no showing that the meniscal tear 
causes symptoms distinct and apart from those already 
reflected in this rating.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  Thus separate ratings under both DC 5257 
and DC 5258 are not permissible.  However, a higher rating 
can be procured for the Veteran pursuant to DC 5258.  Under 
DC 5258, semilunar dislocated cartilage with frequent 
episodes of locking, pain and effusion of the joint warrants 
a 20 percent rating.  The evidence shows that the Veteran has 
a meniscus tear, and there are signs of locking, pain and 
joint effusion.  Pursuant to DC 5258, a 20 percent rating is 
the maximum allowable rating under this code and therefore a 
higher rating is not warranted.  Thus, the Veteran is 
entitled to a 20 percent rating pursuant to DC 5258, 
replacing the 10 percent evaluation under DC 5257 throughout 
the rating period on appeal.  

In conclusion, the evidence shows that an initial rating of 
20 percent is warranted under DC 5258 for dislocated 
semilunar cartilage, as a component of the service-connected 
left knee instability disorder.  The appeal to this extent is 
granted.

Extraschedular 

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
knee disability at issue, but the medical evidence reflects 
that those manifestations are not present in this case. 
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the Veteran's disorder. 
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent 
hospitalization due to service-connected disorders. Moreover, 
marked interference with employment has not been shown.  In 
this regard, the Board acknowledges the Veteran's contentions 
that he had to leave his job at a factory because he could 
not stand on concrete for eight hours a day.  However, he is 
currently employed as a substitute teacher and a bus driver.  
In the absence of any additional factors, the RO's failure to 
consider or to refer this issue for consideration of an 
extraschedular rating was not prejudicial.

III.  Left elbow disability

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 
Analysis 

The Veteran asserts that he is entitled to service connection 
for a left elbow disability.  However, the evidence of record 
does not show evidence of a current disability.

The Veteran's service treatment records show that in 
September 2005, he injured his elbow at the gym and was 
experiencing pain.  A report of medical assessment dated in 
November 2005 shows that the Veteran pulled a muscle in his 
left elbow.  

Post-service, the Veteran received a VA examination in 
January 2006.  The examiner noted that the Veteran had a 
history of left elbow injury with intermittent pain.  
However, the examination found full range of motion in the 
left elbow.  In addition, the elbow was not swollen, painful 
or tender to palpation.  The assessment was "history of a 
left elbow injury with intermittent pain" (emphasis added).  
Given the normal objective findings, the notation of pain 
appears to have been based solely on the Veteran's subjective 
complaints.  As such, in the absence of other corroborating 
evidence, the finding of pain is not probative medical 
evidence of a chronic disability.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  

Treatment records dated in 2008 show that the Veteran injured 
his left elbow while lifting weights.  The Veteran reported 
that he heard a pop when he injured his left elbow.  However, 
there were no complaints made regarding the Veteran's elbow.  
No other clinical evidence demonstrates left elbow 
disability.  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

While the Board does not dispute the Veteran's contentions of 
left elbow pain, there is no objective clinical confirmation 
that he suffers from an actual disability.  See Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (service connection 
may not be granted for symptoms unaccompanied by a diagnosed 
disability).  The Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  Id.  In the absence of a 
clear diagnosis of a left elbow disability, or abnormality, 
which is attributable to some identifiable disease or injury 
during service, an award of service connection is not 
warranted.

Accordingly, the preponderance of the evidence is against the 
claim of service connection for a left elbow disability, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 




ORDER

Entitlement to an initial rating in excess of 10 percent for 
a left knee disability is denied. 

Entitlement to an initial rating of 20 percent for 
instability of the left knee is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.

Entitlement to service connection for a left elbow disability 
is denied.


REMAND

The Veteran seeks service connection for sinusitis, claimed 
as due to environmental hazard/undiagnosed illness.  For 
Persian Gulf War Veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(b).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.117, there is no 
requirement that there be competent evidence of a nexus 
(i.e., link) between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Further, lay 
persons are competent to report objective signs of illness.  
Id.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).

As the Court also acknowledged in Gutierrez, however, this 
presumption is rebuttable if there is affirmative evidence 
that an undiagnosed illness was not incurred in service or 
was instead caused by a supervening condition.

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317, but is found to have a disability 
attributable to a known clinical diagnosis, further 
consideration under the direct service connection provisions 
of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. § 
3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."

The record reflects that the Veteran has not been afforded a 
Persian Gulf War protocol examination.  Given the Veteran's 
sinus complaints, the Board finds that he should be scheduled 
for a protocol examination to addresses his symptoms and 
determine any appropriate diagnoses and etiology.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Persian 
Gulf War protocol examination.  The 
claims file, including a complete copy of 
this Remand, must be made available to 
the physician(s) designated to examine 
the Veteran for his pertinent medical and 
other history.  The report of the 
examination(s) should include discussion 
of his documented medical history and 
assertions.  All appropriate tests and 
studies and/or consultation(s) should be 
accomplished (with all findings made 
available to the examiner(s) prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should conduct a 
comprehensive medical evaluation and 
provide details about the onset, 
frequency, duration, and severity of the 
Veteran's symptoms.

a. In particular, the designated 
examiner(s) should specifically state 
whether any of the Veteran's complaints 
or symptoms are attributable to a known 
clinical diagnosis.  If there is a known 
clinical diagnosis that can be medically 
explained, the examiner should expressly 
indicate these underlying diagnoses.  The 
examiner should also offer an opinion as 
to whether it is at least as likely as 
not (meaning 50 percent or more probable) 
that the diagnosed disability is related 
to the Veteran's military service.

b. If, on the other hand, the Veteran 
suffers from any signs or symptoms that 
are determined not to be associated with 
a known clinical diagnosis, the examiner 
should indicate whether any such 
condition meets the regulatory definition 
of either an undiagnosed illness or a 
medically unexplained chronic 
multisymptom illness.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefore should 
be noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

2.  After ensuring the proper completion 
of this and any other necessary 
development, the RO should readjudicate 
the issue on appeal based on a review of 
the entire evidentiary record.  If the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


					(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


